UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RUSSELL SPAIN,
                           Petitioner,
                    -against-                                         19-CV-4306 (LLS)

APRIL ANNE AGOSTINO; DOUGLAS C.                                    ORDER OF DISMISSAL
PALMER,
                           Respondents.


LOUIS L. STANTON, United States District Judge:

        Petitioner, appearing pro se, brings this petition for “an expedited a writ in the nature of

mandamus.” He seeks this Court’s intervention in state court proceedings in Kings County, New

York. By order dated January 9, 2019, the Court granted Petitioner’s request to proceed without

prepayment of fees, that is, in forma pauperis. For the following reasons, this action is dismissed.

                                    STANDARD OF REVIEW

        The Court must dismiss an in forma pauperis complaint, or portion thereof, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3). While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474-75 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original).
                                            BACKGROUND

        The Court gleans the following facts from the petition and attachments. There has been

litigation in the Kings County Family Court between Petitioner and Shenese Jones, who may be

the mother of Petitioner’s child. Petitioner filed in the Appellate Division, Second Department,

“an expedited motion to vacate” a “void” Family Court order. The Second Department construed

the motion as seeking “a preference in the calendaring of an appeal,” and denied that request.

Petitioner complains that the motion was denied “without explanation.” Petitioner “attempted to

file” a notice of appeal from the denial of that motion, but it was “denied by clerk. Which is an

abuse of discretion.” (ECF No. 2 at 2.) Petitioner seeks to have the Second Department file his

notice of appeal “expeditiously.” Defendants are the Clerks of Court of the United States District

Court for the Eastern District of New York, and the Appellate Division, Second Department.

                                             DISCUSSION

        Petitioner brings this matter as a petition for a writ of mandamus. The federal district

courts have jurisdiction over “any action in the nature of mandamus to compel an officer or

employee of the United States or any agency thereof to perform a duty owed to the Petitioner.”

28 U.S.C. § 1361. Mandamus relief is, however, a drastic remedy that should be used only in

extraordinary circumstances. Allied Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 34 (1980); Kerr v.

United States Dist. Court for the N. Dist. of Cal., 426 U.S. 394, 402 (1976). To obtain mandamus

relief, a Petitioner must show that: “(1) no other adequate means [exist] to attain the relief he

desires, (2) the party’s right to . . . the [relief] is clear and indisputable, and (3) the [relief] is

appropriate under the circumstances.” Hollingsworth v. Perry, 558 U.S. 183, 190 (2010) (internal

quotation marks and citation omitted, first alteration in original).

        Petitioner filed a prior action in the Eastern District of New York seeking federal court

intervention in his state court proceedings. See Spain v. Kusakabe, No. 17-CV-5393 (E.D.N.Y.


                                                     2
May 2, 2018) (dismissing mandamus petition against Family Court judge and court clerk). As

noted in that decision, § 1361 does not authorize federal courts to compel the actions of a state

court employee, see Davis v. Lansing, 851 F.2d 72, 74 (2d Cir. 1988) (“The federal courts have

no general power to compel action by state officials”).

       This Court has no authority over the state court. Moreover, Petitioner has not satisfied

any of the elements for obtaining mandamus relief. Hollingsworth, 558 U.S. at 190.

       District courts generally grant a pro se Petitioner an opportunity to amend a pleading to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123–24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in this petition cannot be cured with an amendment, the Court declines to

grant Petitioner leave to amend.

                          LITIGATION HISTORY AND WARNING

       In addition to the prior case already discussed, Petitioner has filed other cases seeking

federal court intervention in the Kings County litigation involving Shenese Jones. See Spain v.

Lowery, No. 19-CV-2992 (CM) (S.D.N.Y. Apr. 5, 2019) (transferring to the Eastern District

mandamus petition to compel action by Family Court judge); Spain v. Fisher, No. 18-CV-4037

(E.D.N.Y. Aug. 22, 2018) (denying habeas corpus petition filed against Kings County Family

Court judge); Spain v. Gelb & Black, P.C., No. 18-CV-1551 (E.D.N.Y. May 2, 2018)

(dismissing for lack of subject matter jurisdiction complaint against Shenese Jones’s attorneys),

recons. denied, (E.D.N.Y. Apr. 5, 2019), appeal pending, No. 18-1709-cv (2d Cir.).

       In light of Petitioner’s litigation history, this Court finds that Petitioner was or should

have been aware that this Court cannot intervene in his state court proceedings. See Sledge v.

Kooi, 564 F.3d 105, 109-110 (2d Cir. 2009) (discussing circumstances where frequent pro se

litigant may be charged with knowledge of particular legal requirements).”] Petitioner is warned


                                                  3
that further duplicative or frivolous litigation in this Court will result in an order barring

Petitioner from filing new actions in forma pauperis without prior permission. See 28 U.S.C.

§ 1651.

                                           CONCLUSION

          The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Petitioner, and note service on the docket. The writ of mandamus, filed in forma

pauperis under 28 U.S.C. § 1915(a)(1), is dismissed for failure to state a claim on which relief

may be granted. 28 U.S.C. § 1915(e)(2)(B)(ii).

          The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

          The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:      May 21, 2019
             New York, New York

                                                                  Louis L. Stanton
                                                                     U.S.D.J.




                                                   4
